UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6501


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WENDELL EDWARD BETANCOURT, a/k/a Shawn Nelson, a/k/a Fire,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:01-cr-00025-JPB-JES-5)


Submitted:   July 1, 2013                     Decided:   July 9, 2013


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wendell Edward Betancourt, Appellant Pro Se.       Paul Thomas
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Wendell Edward Betancourt appeals the district court’s

order    denying   his    motion    for    a    sentence     reduction      under   18

U.S.C. § 3582(c)(2) (2006).               We have reviewed the record and

find    no   reversible    error.         Accordingly,       we    affirm    for    the

reasons stated by the district court.                    See United States v.

Betancourt, No. 3:01-cr-00025-JPB-JES-5 (N.D. W. Va. Mar. 19,

2013).       We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented    in    the     materials

before   this    court    and   argument       would   not   aid    the   decisional

process.

                                                                             AFFIRMED




                                          2